Citation Nr: 1724426	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-20 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as post-traumatic stress disorder (PTSD) and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served in the US Army Reserves from November 1984 to March 1985.  He also served in the Wisconsin Army National Guard from October 1991 to October 1992, from December 1992 to December 1994, and from May 1996 to December 1998, with additional periods of active duty for training.

This matter is on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDING OF FACT

1.  The Veteran does not have a corroborated stressor to which a diagnosis of PTSD may be related to.

2.  An acquired psychiatric disorder was not was not shown in service and is not related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and anxiety, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 4.125 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103 , 5103A (West 2014) and 38 C.F.R. § 3.159  (2016). Here, the duty to notify was satisfied by way of a letter sent in February 2012. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.
 
Where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required.  Bardwell v. Shinseki, 24 Vet. App. 36, 39 (2010).  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, military personnel records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding lay or medical evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty to assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service Connection

The Veteran is seeking service connection for an acquired psychiatric disorder.  Specifically, he claims service connection for PTSD, anxiety, depression, and panic attacks.  

The Veteran asserts that his disorders are due to: his strong regret over never being deployed while other soldiers being killed and injured during the invasion of Panama and the first Gulf War and hearing of soldiers killed by being pinched in between tanks.  The Board notes that while the Veteran's claimed psychiatric disorders are PTSD, anxiety, depression, and panic attacks, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by the evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).   

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran may also be eligible for benefits based on any period of active duty for training (ACDUTRA) where he was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) where he was disabled from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6(a)-(d), 3.303(a) (2016); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).

PTSD
 
In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016).  Lay testimony may be sufficient to corroborate an in-service stressor if the stressor is related to fear of hostile military or terrorist activity.  Id.  

The Board determines that service connection is not warranted for PTSD.  The Veteran's service treatment records, including his most recent separation exam of October 1998, do not reflect treatment for PTSD during active duty.  In addition, the Veteran does not have a current diagnosis of PTSD of record.    

Most importantly, the Veteran's claimed stressors cannot be corroborated.  The Board determines that the Veteran identified two stressors resulting in his PTSD: (1) experiencing survivor's guilt during the invasion of Panama and the First Gulf war after hearing of other soldiers being killed and injured; and (2) witnessing of tank operators killed by being pinched in between tanks.  The Veteran later clarified, asserting that he actually heard warnings of gunners being pinched in between tanks, but he did not personally experience the event.  

Lay testimony alone is not sufficient to establish that a stressor occurred; it must be corroborated by "credible supporting evidence."  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  Since the Veteran admits he was never deployed, the Veteran is not a "combat veteran" under § 3.304(f)(2) (2016), nor could he have experienced fear of hostile military activity under § 3.304(f)(3) (2016).  Moreover, even if the Veteran were to obtain a VA examination, after-the-fact medical evidence, such as a PTSD evaluation, would not be admissible to corroborate a claimed stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  As such, neither the Veteran's own testimony, nor any medical evidence obtained after service, is sufficient to corroborate his claimed stressors.  

Despite following all required procedures to assist the Veteran in corroborating his claimed stressors, VA was not able to corroborate these stressors.   In July 2012, VA issued a formal finding of the lack of information required to corroborate the Veteran's claimed stressors.  Accordingly, the Veteran's claim for PTSD must be denied due to the lack of a corroborated in-service stressor.

Disorders Other Than PTSD

As for whether service connection is warranted for anxiety, the Board determines that service connection is also not warranted on this basis.  While the Board notes that the Veteran has a current diagnosis of record for anxiety, anxiety was not shown in service.

As an initial matter, the Veteran's treatment records indicate that he was treated for anxiety between periods of active duty in the Wisconsin Army National Guard.  Specifically, a letter dated June 1995 from JP, a private social worker, states that for the past six months, the Veteran had been treated for symptoms of anxiety and Attention Deficit Disorder.  Notably, neither this letter nor other medical records point to onset of anxiety during a period of active service.  The treatment mentioned by JP seems to have taken place between approximately January and June 1995, periods during which the Veteran's records do not show him as having active duty or ACDUTRA.  Further, the Veteran does not specifically allege that his anxiety had its onset during service, and in his separation exams, he endorses no psychological symptoms such as "depression or excessive worry" or "nervous trouble of any sort."

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his psychiatric disorder to his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of an acquired psychiatric disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because psychiatric disorders are is not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements linking the Veteran's experiences of survivor's guilt and anticipation of deployment to his current anxiety are found to lack competency.

Moreover, the Board finds that the Veteran has not specifically asserted a link between his anxiety and his time in service.  In statements in support of his claim, the Veteran mentions nervously waiting for the call to deployment that never came, and feelings of guilt associated with surviving while others did not.  However, he does not explicitly tie the onset of his anxiety to these or other events in service.  As such, the credibility of his statements is not at issue.      

Because there is no credible evidence of onset of anxiety during service, the Board concludes that the preponderance of the evidence is against the claim for service connection for anxiety, and there is no doubt to be otherwise resolved.  As such, the appeal is denied. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and anxiety, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


